Citation Nr: 1829492	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  16-40 780	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a deviated nasal septum.

2.  Entitlement to in increased in excess of 10 percent prior to December 3, 2016, and in excess of 30 percent from December 3, 2016, for status post nasal reconstruction surgery scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This appeal before the Board of Veterans' Appeals (Board) arises from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California, in which the RO denied increased ratings in excess of 10 percent for a deviated nasal septum and in excess of 10 percent for status post nasal reconstruction surgery scars.  The Veteran perfected a timely appeal.  See October 2015 Notice of Disagreement; August 2016 Statement of the Case; August 2016 Substantive Appeal (VA Form 9).

In a January 2017 rating decision, the RO increased rating for the service-connected status post reconstruction surgery scars from 10 percent to 30 percent disabling, effective from December 3, 2016.  The RO furnished the Veteran a Supplemental Statement of the Case in January 2017.
 

FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw the appeal of the issues concerning an increased for a deviated nasal septum and for status post nasal reconstruction surgery scars.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2018 statement, the Veteran has withdrawn his appeal concerning the issues of (1) entitlement to an increased rating in excess of 10 percent for a deviated nasal septum, and (2) entitlement to an increased rating in excess of 10 percent prior to December 3, 2016, and in excess of 30 percent from December 3, 2016, for status post nasal reconstruction scars.  As such, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, concerning the issues of  entitlement to an increased rating in excess of 10 percent for a deviated nasal septum; and entitlement to an increased rating in excess of 10 percent prior to December 3, 2016, and in excess of 30 percent from December 3, 2016, for status post nasal reconstruction scars, is dismissed.




		
                                         DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


